Citation Nr: 9911358	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-28 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury, including insomnia and muscle aches of the arms, 
legs, and neck. 

2.  Entitlement to service connection for chronic disabiltiy 
manifested by muscle aches and insomnia, claimed as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
November 1991, including in Southwest Asia during the Persian 
Gulf war.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

FINDING OF FACT

Chronic disabiltiy manifested by muscle ache and/or insomnia, 
due to an undiagnosed illness, has not been clinically 
demonstrated.


CONCLUSION OF LAW

Chronic disabiltiy manifested by muscle ache and/or insomnia, 
claimed as due to an undiagnosed illness, was not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
statute.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001 following such service.  38 
U.S.C.A. § 1117 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 
(1998).

The service medical records are negative for any complaints 
or findings of insomnia.  The service medical records are 
also negative for any complaints or findings of muscle aches 
or pain not diagnosed as muscle strain.  Examination in 
December 1987, was positive for paresthesia in both legs, 
among other findings and complaints related to back pain, 
when the assessment was also muscle strain.  Additionally, 
post service records, including medical records, do not 
reflect complaints of muscle ache and pain, and/or insomnia, 
other than as related to complaints and/or findings of 
residuals of back injury, muscle strain, back straining, 
bruising of the thoracic spine or scoliosis.  At the RO 
hearing in September 1994, the veteran expressly confirmed 
that his problems with insomnia were related to his back 
injury, and began following a back injury in 1988.  (See 
transcript, page 16.)  Further, VA neurological examination 
in October 1994 resulted in no evidence of organic 
dysfunction.

In view of the foregoing, the Board finds that the record 
clearly establishes that chronic disability manifested by 
muscle ache and/or insominia, due to undiagnosed illness, was 
not demonstrated in service and has not been demonstrated 
after service.  Rather, competent evidence of record 
establishes that the post service complaints of muscle ache 
and insomnia have been attributed to diagnosed disability of 
the back, and that no organic dysfunction resulting in 
neurological impairment is currently demonstrated.  In the 
absence of demonstration of the disability at issue, service 
connection may not be established for chronic disability 
manifested by muscle ache and/or insomnia due to undiagnosed 
illness.

Since the veteran served during a period of war, the Board 
must consider the potential applicability of 38 U.S.C.A. § 
1154 (West 1991).  Initially, the Board notes that the 
veteran did not claim and the evidence does not establish 
that chronic disability manifested by muscle ache and/or 
insomnia, due to undiagnosed illness, arose or was aggravated 
during combat.  Therefore, section 1154 is not applicable in 
this case.  Even if the veteran had alleged that the 
disability at issue, due to undiagnosed illness, had arisen 
under combat situations, the provisions of § 1154 would not 
result in a grant of service connection.  Since the record 
demonstrates that chronic disability manifested by muscle 
ache and/or insomnia has been attributed to diagnosed muscle 
strain and scoliosis, or claimed by the veteran as a residual 
of back injury in service, there is no current demonstration 
of disability due to undiagnosed illness to warrant service 
connection under Section 1154.  Section 1154 does not assist 
in the adjudication of a claim where the disability at issue 
is not currently demonstrated.  


ORDER

Entitlement to service connection for chronic disability 
manifested by muscle ache and/or insomnia is denied.


REMAND

The veteran contends that he injured his back in service 
while lifting a 500 lbs. anchor with a comrade.  The veteran 
contends that ever since that injury he has suffered multiple 
symptoms including insomnia, muscle aches, and neurological 
involvement, including pain.  

The Board is of the opinion that, in light of the inservice 
and post-service evidence of back strain, contusions, and 
scoliosis, and in light of the conflicting VA compensation 
and pension examination evidence showing both post-service 
thoracolumbar strain and no organic disability, further 
medical evaluation of the veteran is warranted in order to 
ascertain whether the veteran currently manifests residuals 
of inservice back injury and whether any current back 
disability is etiologically related to service.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
back and neck disabilities since his 
separation from service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records which are not 
currently of record.  Regardless, the RO 
should obtain copies of medical records 
from the VA Medical Center in Kansas 
City, Missouri reflecting treatment of 
the veteran since September 1994.  All 
records obtained should be associated 
with the claims folder.

2.  The RO should then arrange for the 
veteran to undergo a comprehensive VA 
orthopedic examination conducted by a 
board-certified orthopedist, if 
available, to determine the nature and 
extent of any current back disability.  
All indicated studies, including, but not 
limited to, x-rays and range of motion 
studies in degrees, should be performed, 
and all findings should be set forth in 
detail.  The claims file and a copy of 
this REMAND must be made available to the 
examiner prior to the requested 
examination.  The examiner is requested 
to indicate in his/her report that review 
of both the claims folder and the 
information contained in this remand was 
conducted.  The examiner is requested to 
review the claims folder in detail, 
including all service medical records 
showing treatment for back and neck 
complaints, and provide an opinion as to 
whether it is at least as likely as not 
that any current back pathology is 
etiologically related to any symptoms or 
findings noted in service.  If no current 
back disability is found, the examiner is 
requested to make such a finding 
explicit.  The rationale for any opinion 
expressed should be fully explained.

3.  The RO should review the examination 
reports resulting from the above-
requested development and assess 
compliance with the above instructions.  
If the RO determines that the examination 
report does not adequately address the 
instructions contained in this REMAND, 
the report should be returned to the 
examiner for corrective action.

4.  Then, after undertaking any further 
indicated development, the RO should 
readjudicate the issue of entitlement to 
service connection for residuals of a 
back injury, including insomnia and 
muscle aches of the arms, legs, and neck, 
other than pursuant to 38 C.F.R. § 3.317.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided with a reasonable opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 



